UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 97-540



In Re: WILBERT GUICE,

                                                        Petitioner.



         On Petition for Writ of Mandamus. (CR-96-240)


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Wilbert Guice, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wilbert Guice has filed a petition for a writ of mandamus from

this court seeking an order compelling the district court to dis-

miss the criminal indictment against him. Mandamus is a drastic

remedy to be used only in extraordinary circumstances. See Kerr v.
United States Dist. Court, 426 U.S. 394, 402 (1976). Mandamus re-

lief is only available when there are no other means by which the

relief sought could be granted, see In re Beard, 811 F.2d 818, 826

(4th Cir. 1987), and may not be used as a substitute for appeal. In

re Catawba Indian Tribe of South Carolina, 973 F.2d 1133, 1135 (4th

Cir. 1992). The party seeking mandamus relief carries the heavy

burden of showing that he has "no other adequate means to attain

the relief he desires" and that his right to such relief is "clear
and indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S.

33, 35 (1980). Guice has not made such a showing. Accordingly, we

deny mandamus relief. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                2